FILED
                            NOT FOR PUBLICATION                              DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT GUSSIE,                                   No. 12-56116

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00705-JAH-
                                                 BGS
  v.

BANK OF AMERICA, N.A.,                           MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judge.

       Robert Gussie appeals pro se from the district court’s judgment dismissing

his foreclosure action for failure to comply with the local rules. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion,

Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by dismissing Gussie’s action

because Gussie failed to file an opposition within the time required by the local

rules, and the balance of factors favored dismissal. See S.D. Cal. Civ. R. 7.1.e.2

(stating that parties must file an opposition fourteen calendar days before the

noticed hearing); Ghazali, 46 F.3d at 53-54 (listing the factors to be weighed

before dismissing an action for failure to follow the local rules, noting that pro se

litigants are bound by the rules, and affirming the dismissal of a pro se prisoner’s

civil rights action for failure to file a timely opposition to defendant’s motions to

compel and to dismiss).

      We reject Gussie’s contentions that the clerk mistakenly closed his case file

before the judge reviewed it, that he had an unspecified agreement with opposing

counsel to extend the time to file his opposition, and that defendant removed the

case to federal court to make things difficult for him.

      We do not consider the letters submitted by a non-party to this action,

received on August 23, 2013, September 11, 2013, and December 12, 2013.

      AFFIRMED.




                                           2                                      12-56116